Citation Nr: 1105570	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 1954 
to August 1958.

This matter is before the Board of Veterans' Appeals (Board) from 
a February 2009 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for bilateral hearing loss.

In November 2010, the Veteran's representative testified at a 
Travel Board hearing before the undersigned Veterans Law Judge.  
The Veteran was reportedly unable to attend the hearing because 
he was hospitalized at the time.  During the hearing, the 
representative submitted additional evidence along with a waiver 
of initial RO consideration.  A transcript of the hearing is 
associated with the claim folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he suffered hearing loss due to noise 
exposure that resulted from serving as a cook onboard the USS 
Benington for four years during the Korean Conflict.  
Specifically, he contends that he was exposed to gun fire every 
day for the first year of his tour of duty because the cook's 
station was positioned next to a gun mount.  He further contends 
that he went to sick bay on one particular occasion after a gun 
fired just as he was exiting his station.  The Veteran claims 
that he has had problems with his hearing since service.  The 
Veteran's DD-Form 214 shows his primary occupational specialty 
was cook.

An October 1954 entrance examination discloses a normal clinical 
evaluation of the ears and reflects a normal hearing test of 
15/15 (spoken voice).  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

An August 1958 separation examination also discloses a normal 
clinical evaluation of the ears and reflects a normal hearing 
test of 15/15 (whispered and spoken voice).  Id.

Service treatment records contain no complaints of, diagnoses of, 
or treatment for hearing loss.

An April 1981 VA treatment record shows that the Veteran reported 
a history of occasional earaches.  An ear examination was normal.

Private treatment records from Dr. GSB establish that the Veteran 
was treated for "substantial hearing loss."  An audiogram was 
performed in July 2007, but it depicts the puretone thresholds 
exhibited by the Veteran on a graph and not interpreted in 
decibels for each frequency depicted in the audiogram.  The claim 
file also contains a 2010 private audiogram.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data).  Both audiograms 
appear to indicate a profound bilateral hearing loss. 

An examination is necessary in order to determine if, in fact, 
the Veteran has a current hearing loss disability for VA 
purposes, and whether or not any current hearing loss disability 
is related to service.  38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological 
evaluation to determine the etiology of any 
current hearing loss disability.  The 
examiner is to state whether it is at least 
as likely as not (50 percent chance or 
greater) that any current hearing loss 
disability found is related to service.  The 
examiner is to accept as fact that the 
Veteran was exposed to acoustic trauma during 
service.

The claim file must be reviewed in 
conjunction with the examination.  

A complete rationale for all opinions must be 
provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner 
should state whether the need to speculate is 
caused by a deficiency in the state of 
general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

2.  Then, readjudicate the claim on appeal.  
If the benefit sought remains denied, issue 
an SSOC and 
provide the appellant and his representative 
an appropriate period of time to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


